DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
This action is responsive to communications:  The application filed 10/21/2020, a reissue of application 15/106,801, issued 10/23/2018 as US Pat 10,111,112 to Yang et al. as well as the Amendment and Response of 7/11/2022. 
By way of priority, the instant underlying Patent is deemed to have an effective filing date of 12/20/2013.
Claims 1-20 were initially pending in the application.  An amendment was filed 10/21/2020 adding new claims 21-36, of which claims 21, 25, 29, and 33 are independent. Claims 1-36 are pending. 
This action is Final.

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,111,112 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. 
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 recites “transmitting…date” in line 7 of the claim. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites receiving first information on first CSI-RS resources, followed by receiving control information “triggering the at least one first CSI-RS resources”. The first recitation is limited to a plurality, however the second is not. Claims 22-24 are rejected as being based on claim 21.

Claim Rejections - 35 USC § 251
Claims 1-20 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
It is noted that the following is the three step test for determining recapture in reissue applications (see: MPEP 1412.02(I)):
“(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2) next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3) finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”
(Step 1: MPEP 1412.02(A)) In the instant case and by way of the instant amendment, Patent Owner seeks to present broadened independent claims 1, 6, 11, and 18 by removing subject matter as to requiring that the CSI-RS configuration and indicator information are used to measure channel state. Prior to this, issued claims 1, 6, 11, and 16 required that such occur. Thus the claim has been broadened.
(Step 2: MPEP 1412.02(B)) The record of the prior 15/106,801 application prosecution indicates that, in an Amendment filed 1/8/2018 in an attempt to overcome prior art rejections, Patent Owner added the limitation “measuring channel state based on the CSI-RS resource indicator and the configuration information”, and asserted that such distinguished the claim over the prior art applied. 1/8/2018 Remarks at 12:
Claim 1, as amended, renders the rejection moot because Liao does not teach or suggest at least the above emphasized element regarding “measuring channel state based on the CSI-RS resource indicator and the configuration information” as recited in Claim 1.
If an original patent claim limitation now being omitted or broadened in the present reissue application was originally relied upon by applicant in the original application to make the claims allowable over the art, the omitted limitation relates to subject matter previously surrendered by applicant. The reliance by applicant to define the original patent claims over the art can be by presentation of new/amended claims to define over the art, or an argument/statement by application that a limitation of the claim(s) defines over the art. Therefore, the limitations above are surrendered subject matter and some of the broadening of the reissue claims, as noted above, are clearly in the area of the surrendered subject matter. See also MPEP 1412.02(II)(B)(1)(B).
(Step 3: MPEP 1412.02(C)) It is noted that the limitation as to measuring channel state has been removed entirely. MPEP 1412.02(III)(B)(1). As such, there is recapture because there is no addition of a new limitation that is related to the surrendered subject matter. Id.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-7, 9, 10, 11, 12, 14-17, 19, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 3GPP TS 36.213, “Evolved Universal Terrestrial Radio Access (E-UTRA); Physical layer procedures” V11.0.0 (10/2012) (hereinafter “TS 36.213”).
As to claim 1, TS 36.213 discloses:
A method for reporting channel state information (CSI) by a user equipment (UE), the method comprising:
	TS 36.213 discloses a method for reporting CSI by a UE in a wireless network. TS 36.213 at Sec. 7.2.
receiving, from a base station, configuration information on CSI-reference signal (RS) resources;
	TS 36.213 discloses receiving configuration information on CSI-RS resources from higher layers from a base station. TS 36.213 at Sec. 7.2, 7.2.1, specifically at p. 53, and Sec. 7.2.5. 
receiving, from the base station, control information including a CSI-RS resource indicator triggering the CSI-RS resources; and
	TS 36.213 discloses receiving control information including an indicator. TS 36.213 at Sec. 7.2.1, note the received “CSI request field” indicating the presence of CSI-RS in a given RB. Id. at Sec. 7.2.3, specifically p. 69. As the CSI-RS REs are subsequently measured by the UE, such is read as ‘triggering’ the resources.
receiving, from the base station, data based on the CSI-RS resource indicator and the configuration information.
	TS 36.213 discloses receiving CSI-RS REs and measuring channel state based thereon, based on the indication and configuration information. TS 36.213 at Sec. 7.2 and 7.2.3.
Further as to claim 2,
The method of claim 1, wherein the configuration information is received on a higher layer.
TS 36.213 discloses receiving configuration information on CSI-RS resources from higher layers. TS 36.213 at Sec. 7.2, 7.2.1, specifically at p. 53, and Sec. 7.2.5.
Further as to claim 4,
The method of claim 1, wherein the CSI-RS resource indicator includes a predetermined number of bits.
TS 36.213 discloses the indicator is 2 bits. TS 36.213 at Sec. 7.2.1, specifically at p. 52.
Further as to claim 5,
The method of claim 1, wherein receiving the control information comprises receiving the CSI-RS resource indicator on a physical downlink control channel (PDCCH), the CSI-RS resource indicator being used for indicating whether CSI-RSs in a physical resource block (PRB of a physical downlink shared channel (PDSCH) exist.
TS 36.213 discloses that the indicator is received in DCI, which is over the PDCCH. TS 36.213 at Sec. 7.2.1. The indicator indicates if CSI-RS elements are present in the RB. Id. and at Sec. 7.2.3, specifically p. 69.

As to claim 6, TS 36.213 discloses:
A method for receiving channel state information (CSI) by a base station, the method comprising: 
	TS 36.213 discloses a method for reporting CSI by a UE to an eNB in a wireless network. TS 36.213 at Sec. 7.2.
transmitting, to a user equipment (UE), configuration information on CSI-reference signal (RS) resources; 
	TS 36.213 discloses transmitting configuration information on CSI-RS resources over higher layers. TS 36.213 at Sec. 7.2, 7.2.1, specifically at p. 53, and Sec. 7.2.5.
transmitting, to the UE, control information including a CSI-RS resource indicator triggering the CSI-RS resources; 
	TS 36.213 discloses transmitting control information including an indicator. TS 36.213 at Sec. 7.2.1, note the received “CSI request field” indicating the presence of CSI-RS in a given RB. Id. at Sec. 7.2.3, specifically p. 69. As the CSI-RS REs are subsequently measured by the UE, such is read as ‘triggering’ the resources.

transmitting, to the UE, dat[a] based on the CSI-RS resource indicator and the configuration information.
	TS 36.213 discloses transmitting CSI-RS REs and the UE receiving and measuring channel state based thereon, based on the indication and configuration information. TS 36.213 at Sec. 7.2 and 7.2.3.
Further as to claim 7,
The method of claim 6, wherein the configuration information is transmitted on a higher layer.
TS 36.213 discloses receiving configuration information on CSI-RS resources from higher layers. TS 36.213 at Sec. 7.2, 7.2.1, specifically at p. 53, and Sec. 7.2.5.
Further as to claim 9,
The method of claim 6, wherein the CSI-RS resource indicator includes a predetermined number of bits.
TS 36.213 discloses the indicator is 2 bits. TS 36.213 at Sec. 7.2.1, specifically at p. 52.
Further as to claim 10,
The method of claim 6, wherein transmitting the control information comprises transmitting the CSI-RS resource indicator on a physical downlink control channel (PDCCH), the CSI-RS resource indicator being used for indicating whether CSI- RSs in a physical resource block (PRB) of a physical downlink shared channel (PDSCH) exist.
TS 36.213 discloses that the indicator is received in DCI, which is over the PDCCH. TS 36.213 at Sec. 7.2.1. The indicator indicates if CSI-RS elements are present in the RB. Id. and at Sec. 7.2.3, specifically p. 69.


As to claim 11, TS 36.213 discloses:
A user equipment (UE) for reporting channel state information (CSI), the UE comprising:
	TS 36.213 discloses a method for reporting CSI by a UE in a wireless network. TS 36.213 at Sec. 7.2.
a transceiver; and
a controller configured to:
TS 36.213 discloses a UE with a transmitter-receiver i.e. a transceiver. TS 36.213 at p. 52. A controller would be inherent in a UE to provide communications.
receive, from a base station, configuration information on CSI-reference signal (RS) resources;
	TS 36.213 discloses receiving configuration information on CSI-RS resources from higher layers from a BS. TS 36.213 at Sec. 7.2, 7.2.1, specifically at p. 53, and Sec. 7.2.5.
receive, from a base station, control information including a CSI-RS resource indicator triggering the CSI-RS resource; and
	TS 36.213 discloses receiving control information including an indicator. TS 36.213 at Sec. 7.2.1, note the received “CSI request field” indicating the presence of CSI-RS in a given RB. Id. at Sec. 7.2.3, specifically p. 69. As the CSI-RS REs are subsequently measured by the UE, such is read as ‘triggering’ the resources.
receive, from the base station, data based on the CSI-RS resource indicator and the configuration information.
	TS 36.213 discloses receiving CSI-RS REs and measuring channel state based thereon, based on the indication and configuration information. TS 36.213 at Sec. 7.2 and 7.2.3.

Further as to claim 12,
The method of claim 11, wherein the configuration information is received on a higher layer.
TS 36.213 discloses receiving configuration information on CSI-RS resources from higher layers. TS 36.213 at Sec. 7.2, 7.2.1, specifically at p. 53, and Sec. 7.2.5.
Further as to claim 14,
The method of claim 11, wherein the CSI-RS resource indicator includes a predetermined number of bits.
TS 36.213 discloses the indicator is 2 bits. TS 36.213 at Sec. 7.2.1, specifically at p. 52.
Further as to claim 15,
The method of claim 11, wherein the controller is configured to receive the CSI-RS resource indicator on a physical downlink control channel (PDCCH), the CSI-RS resource indicator being used for indicating whether CSI-RSs in a physical resource block (PRB) of a physical downlink shared channel (PDSCH) exist.
TS 36.213 discloses that the indicator is received in DCI, which is over the PDCCH. TS 36.213 at Sec. 7.2.1. The indicator indicates if CSI-RS elements are present in the RB. Id. and at Sec. 7.2.3, specifically p. 69.


As to claim 16, TS 36.213 discloses:
A base station for receiving channel state information (CSI), the base station comprising:
TS 36.213 discloses a method for reporting CSI by a UE to an eNB in a wireless network. TS 36.213 at Sec. 7.2.
a transceiver; and
a controller configured to:
TS 36.213 discloses a BS with a transmitter-receiver i.e. a transceiver. TS 36.213 at p. 52. A controller would be inherent in a BS to provide communications.
transmit, to a user equipment (UE), configuration information on CSI-reference signal (RS) resources;
	TS 36.213 discloses transmitting configuration information on CSI-RS resources over higher layers. TS 36.213 at Sec. 7.2, 7.2.1, specifically at p. 53, and Sec. 7.2.5.
transmit, to the UE, control information including a CSI-RS resource indicator triggering the CSI-RS resources; and
	TS 36.213 discloses transmitting control information including an indicator. TS 36.213 at Sec. 7.2.1, note the received “CSI request field” indicating the presence of CSI-RS in a given RB. Id. at Sec. 7.2.3, specifically p. 69. As the CSI-RS REs are subsequently measured by the UE, such is read as ‘triggering’ the resources.
transmit, to the UE, data based on the CSI-RS resource indicator and the configuration information.
	TS 36.213 discloses transmitting CSI-RS REs and the UE receiving and measuring channel state based thereon, based on the indication and configuration information. TS 36.213 at Sec. 7.2 and 7.2.3.

Further as to claim 17,
The method of claim 16, wherein the configuration information is received on a higher layer.
TS 36.213 discloses receiving configuration information on CSI-RS resources from higher layers. TS 36.213 at Sec. 7.2, 7.2.1, specifically at p. 53, and Sec. 7.2.5.
Further as to claim 19,
The method of claim 16, wherein the CSI-RS resource indicator includes a predetermined number of bits.
TS 36.213 discloses the indicator is 2 bits. TS 36.213 at Sec. 7.2.1, specifically at p. 52.
Further as to claim 20,
The method of claim 16, wherein the controller is further configured to transmit the CSI-RS resource indicator on a physical downlink control channel (PDCCH), indicator being used for indicating whether CSI-RSs in a physical resource block (PRB) of a physical downlink shared channel (PDSCH) exist.
TS 36.213 discloses that the indicator is received in DCI, which is over the PDCCH. TS 36.213 at Sec. 7.2.1. The indicator indicates if CSI-RS elements are present in the RB. Id. and at Sec. 7.2.3, specifically p. 69.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over TS 36.213 as applied to claim 1 above and further in view of US PGPUB 2013/0258964 to Nam et al.
As to claim 3:
The method of claim 1, wherein the configuration information includes information on CSI-RSs with respect to a vertical antenna and information on CSI-RSs with respect to a horizontal antenna, and
wherein the information on CSI-RSs with respect to a vertical antenna and the information on CSI-RSs with respect to a horizontal antenna are independent of each other.
TS 36.213 does not disclose independent configuration information as to CSI-RS resources specifically towards vertical and horizontal antennas.
Nam discloses an analogous art, namely a UE and BS in communication together. Nam at FIG 1 and ¶¶[0003-0005]. Nam discloses that CSI-RS configurations received by a UE may be provisioned with separate information as to CSI-RS resources for a horizontal antenna and as to resources for a vertical antenna. Id. at ¶¶[0093-0095].
Therefore it would have been obvious to one of ordinary skill in the art at the time to modify TS 36.213 with the teachings of Nam. One of ordinary skill in the art would have found such to be an example of merely combining prior art elements according to known methods, each element performing in combination the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over TS 36.213 as applied to claim 6 above and further in view of US PGPUB 2013/0258964 to Nam et al.
As to claim 8:
The method of claim 6, wherein the configuration information includes on information with respect to a vertical antenna and information on CSI-RSs with respect to a horizontal antenna, and wherein the information on CSI-RSs with respect to a vertical antenna and the information on CSI-RSs with respect to a horizontal antenna are independent of each other.
TS 36.213 does not disclose independent configuration information as to CSI-RS resources specifically towards vertical and horizontal antennas.
Nam discloses an analogous art, namely a UE and BS in communication together. Nam at FIG 1 and ¶¶[0003-0005]. Nam discloses that CSI-RS configurations received by a UE may be provisioned with separate information as to CSI-RS resources for a horizontal antenna and as to resources for a vertical antenna. Id. at ¶¶[0093-0095].
Therefore it would have been obvious to one of ordinary skill in the art at the time to modify TS 36.213 with the teachings of Nam. One of ordinary skill in the art would have found such to be an example of merely combining prior art elements according to known methods, each element performing in combination the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over TS 36.213 as applied to claim 11 above and further in view of US PGPUB 2013/0258964 to Nam et al.
As to claim 13:
The UE of claim 11, wherein the configuration information on CSI-RSs with respect to a vertical antenna and information on CSI-RSs with respect to a horizontal antenna, and
wherein the information on CSI-RSs with respect to a vertical antenna and the information on CSI-RSs with respect to a horizontal antenna are independent of each other.
TS 36.213 does not disclose independent configuration information as to CSI-RS resources specifically towards vertical and horizontal antennas.
Nam discloses an analogous art, namely a UE and BS in communication together. Nam at FIG 1 and ¶¶[0003-0005]. Nam discloses that CSI-RS configurations received by a UE may be provisioned with separate information as to CSI-RS resources for a horizontal antenna and as to resources for a vertical antenna. Id. at ¶¶[0093-0095].
Therefore it would have been obvious to one of ordinary skill in the art at the time to modify TS 36.213 with the teachings of Nam. One of ordinary skill in the art would have found such to be an example of merely combining prior art elements according to known methods, each element performing in combination the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) .

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over TS 36.213 as applied to claim 16 above and further in view of US PGPUB 2013/0258964 to Nam et al.
As to claim 18:
The base station of claim 16, wherein the configuration information includes information on CSI-RSs with respect to a vertical antenna and information on CSI-RSs with respect to a horizontal antenna, and
wherein the information on CSI-RSs with respect to a vertical antenna and the information on CSI-RSs with respect to a horizontal antenna are independent of each other.
TS 36.213 does not disclose independent configuration information as to CSI-RS resources specifically towards vertical and horizontal antennas.
Nam discloses an analogous art, namely a UE and BS in communication together. Nam at FIG 1 and ¶¶[0003-0005]. Nam discloses that CSI-RS configurations received by a UE may be provisioned with separate information as to CSI-RS resources for a horizontal antenna and as to resources for a vertical antenna. Id. at ¶¶[0093-0095].
Therefore it would have been obvious to one of ordinary skill in the art at the time to modify TS 36.213 with the teachings of Nam. One of ordinary skill in the art would have found such to be an example of merely combining prior art elements according to known methods, each element performing in combination the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) .

Claims 21, 23-25, 27-29, 31-33, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat 9,083,479 to Etemad et al. (hereinafter “Etemad”) in view of 3GPP TSG RAN WG1 Meeting #71, R1-124862 (November 2012) (hereinafter “TSG RAN”).
As to claim 21, Etemad discloses:
A method performed by a terminal for reporting channel state information (CSI) in a wireless communication system, the method comprising:
	Etemad discloses a method performed in a UE in a wireless system for reporting CSI. Etemad at FIGS 1 and 5 and at col. 7 l. 63-col. 8 l. 4.
receiving, from a base station, first information on at least one first CSI-reference signal (RS) resource and second information on at least one second CSI-RS resource via higher layer signaling;
	Etemad discloses receiving from an eNB first information as to a CSI-RS resource and second information as to another CSI-RS resource via higher layer signaling. CSI. Etemad at FIG 5 elements 504 and 505 and at col. 6 ll. 35-38, col. 8 ll. 5-21.
receiving, from the base station, […] control information including information triggering the at least one first CSI-RS resources to be used […] and […] including information indicating at least one of the second CSI-RS resources;
	Etemad discloses receiving control information including information indicating a first CSI-RS resource and a second CSI-RS resource. Etemad at FIG 3, col. 8 ll. 57-60 and at col. 6 ll. 12-23. Etemad discloses the indications are used to “trigger” measurement of the CSI-RS. Id.
receiving, from the base station, downlink data based on the […] control information and the first information […]; and
	Etemad discloses receiving downlink data from the eNB based on the control information. Etemad at col. 8 l. 61-col. 9 l. 20. Further, Etemad’s disclosure of receiving CSI-RS REs in the PRB based on the received information and indications meets the claim.  
measuring the CSI based on the at least one of the second CSI-RS resources indicated by the […] control information and the second information.
Etemad discloses the UE using the CSI based on at least the second resource of the second control information for feedback purposes i.e. measuring channel state information. Etemad at col. 4 ll. 3-17.
Etemad fails to disclose that the control information is split into first and second control information. 
However, one of ordinary skill in the art the time of the invention would have found it obvious to split the control information into first and second control information. Such would have merely been an example of separating elements, a well-known rationale for obviousness. MPEP 2144.04(V)(C).
Further, while Etemad discloses using PDSCH RE mapping parameters to determine instantaneous rate matching (Etemad at col. 9 l. 62-col. 10 l. 9), Etemad fails to disclose that the first CSI resource is used for rate matching.
TSG RAN discloses an analogous art, namely an LTE system utilizing CSI-RS measurement at a UE for channel feedback. TSG RAN at Sec. 1. TSG RAN further discloses that DCI may provision CSI-RS configurations for the UE such that one set of CSI resources may be utilized for rate matching. Id. at Sec. 2.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Etemad in such a manner. Etemad discloses rate matching as well as multiple groups of CSI-RS resources. TSG RAN discloses using a set of CSI resources for such rate matching. One of ordinary skill in the art would have found such to be an example of merely combining prior art elements according to known methods, each element performing in combination the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
As in the combination above, the first indication is used for the CSI-RS rate matching, it is read as “triggering” its use for such. 
Further as to claim 23, 
The method of claim 21, wherein the first information is associated with a position of the first CSI-RS resources, and wherein the second information is associated with a position of the at least one second CSI-RS resource.
Etemad discloses that the first and second information are CSI-RS configurations, which are associated with the positions of CSI-RS resource elements in a RB. Etemad at col. 6 l. 62-col. 7 l. 11.
 Further as to claim 24, 
The method of claim 21, wherein the first control information and the second control information are received on a physical downlink control channel (PDCCH).
Etemad discloses that the first and second control information are received in a PDCCH. Etemad at col. 4 ll. 18-31.

As to claim 25, Etemad discloses:
A method performed by a base station in a wireless communication system, the method comprising: 
	Etemad discloses a method performed in an eNB in a wireless system for reporting CSI. Etemad at FIGS 1 and 5 and at col. 7 l. 63-col. 8 l. 4.
transmitting, to a terminal, first information on first CSI-reference signal (RS) resources and second information on second CSI-RS resources via higher layer signaling; 
	Etemad discloses transmitting from an eNB first information as to a CSI-RS resource and second information as to another CSI-RS resource via higher layer signaling. CSI. Etemad at FIG 5 elements 504 and 505 and at col. 6 ll. 35-38, col. 8 ll. 5-21.
transmitting, to the terminal, […] control information including information triggering at least one of the first CSI-RS resources to be used […] and […] including information indicating at least one of the second CSI-RS resources; 
	Etemad discloses transmitting control information including information indicating a first CSI-RS resource and a second CSI-RS resource. Etemad at FIG 3, col. 8 ll. 57-60 and at col. 6 ll. 12-23. Etemad discloses the indications are used to “trigger” measurement of the CSI-RS. Id.
transmitting, to the terminal, downlink data based on the […] control information and the first information, […]; 
	Etemad discloses transmitting downlink data from the eNB based on the control information. Etemad at col. 8 l. 61-col. 9 l. 20. Further, Etemad’s disclosure of receiving CSI-RS REs in the PRB based on the received information and indications meets the claim.  
and receiving, from the terminal, CSI measured based on the at least one of the second CSI-RS resources indicated in the […] control information.
Etemad discloses the UE using the CSI based on at least the second resource of the control information for feedback purposes i.e. measuring channel state information. Etemad at col. 4 ll. 3-17.
Etemad fails to disclose that the control information is split into first and second control information. 
However, one of ordinary skill in the art the time of the invention would have found it obvious to split the control information into first and second control information. Such would have merely been an example of separating elements, a well-known rationale for obviousness. MPEP 2144.04(V)(C).
Further, while Etemad discloses using PDSCH RE mapping parameters to determine instantaneous rate matching (Etemad at col. 9 l. 62-col. 10 l. 9)   Etemad fails to disclose that the first CSI resource is used for rate matching.
TSG RAN discloses an analogous art, namely an LTE system utilizing CSI-RS measurement at a UE for channel feedback. TSG RAN at Sec. 1. TSG RAN further discloses that DCI may provision CSI-RS configurations for the UE such that one set of CSI resources may be utilized for rate matching. Id. at Sec. 2.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Etemad in such a manner. Etemad discloses rate matching as well as multiple groups of CSI-RS resources. TSG RAN discloses using a set of CSI resources for such rate matching. One of ordinary skill in the art would have found such to be an example of merely combining prior art elements according to known methods, each element performing in combination the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 27, 
The method of claim 25, wherein the first information is associated with a position of the at least one first CSI-RS resource, and wherein the second information is associated with a position of the at least one second CSI-RS resource.
Etemad discloses that the first and second information are CSI-RS configurations, which are associated with the positions of CSI-RS resource elements in a RB. Etemad at col. 6 l. 62-col. 7 l. 11.

 Further as to claim 28, 
The method of claim 25, wherein the first control information and the second control information are received on a physical downlink control channel (PDCCH).
Etemad discloses that the first and second control information are received in a PDCCH. Etemad at col. 4 ll. 18-31.

As to claim 29, Etemad discloses:
A terminal, the terminal comprising: 
	Etemad discloses a UE in a wireless system for reporting CSI. Etemad at FIGS 1 and 5 and at col. 7 l. 63-col. 8 l. 4.
a transceiver; and a controller coupled with the transceiver and configured to: 
Etamad discloses the UE comprises a transceiver and controller. Etemad at FIG 1 element 132 and col. 3 ll. 37-54.
receive, from a base station, first information on first CSI-reference signal (RS) resources and second information on second CSI-RS resources via higher layer signaling; 
	Etemad discloses receiving from an eNB first information as to a CSI-RS resource and second information as to another CSI-RS resource via higher layer signaling. CSI. Etemad at FIG 5 elements 504 and 505 and at col. 6 ll. 35-38, col. 8 ll. 5-21.
receive, from the base station, […]control information including information triggering at least one of the first CSI-RS resources to be used […] and […] including information indicating at least one of the second CSI-RS resources; 
	Etemad discloses receiving control information including information indicating a first CSI-RS resource and a second CSI-RS resource. Etemad at FIG 3, col. 8 ll. 57-60 and at col. 6 ll. 12-23. Etemad discloses the indications are used to “trigger” measurement of the CSI-RS. Id.
receive, from the base station, downlink data based on the […] control information and the first information; 
	Etemad discloses receiving downlink data from the eNB based on the control information. Etemad at col. 8 l. 61-col. 9 l. 20. Further, Etemad’s disclosure of receiving CSI-RS REs in the PRB based on the received information and indications meets the claim.  
and measure the CSI based on the at least one of the second CSI-RS resources indicated by the […]control information and the second information.
Etemad discloses the UE using the CSI based on at least the second resource of the control information for feedback purposes i.e. measuring channel state information. Etemad at col. 4 ll. 3-17.
Etemad fails to disclose that the control information is split into first and second control information. 
However, one of ordinary skill in the art the time of the invention would have found it obvious to split the control information into first and second control information. Such would have merely been an example of separating elements, a well-known rationale for obviousness. MPEP 2144.04(V)(C).
Further, while Etemad discloses using PDSCH RE mapping parameters to determine instantaneous rate matching (Etemad at col. 9 l. 62-col. 10 l. 9)   Etemad fails to disclose that the first CSI resource is used for rate matching.
TSG RAN discloses an analogous art, namely an LTE system utilizing CSI-RS measurement at a UE for channel feedback. TSG RAN at Sec. 1. TSG RAN further discloses that DCI may provision CSI-RS configurations for the UE such that one set of CSI resources may be utilized for rate matching. Id. at Sec. 2.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Etemad in such a manner. Etemad discloses rate matching as well as multiple groups of CSI-RS resources. TSG RAN discloses using a set of CSI resources for such rate matching. One of ordinary skill in the art would have found such to be an example of merely combining prior art elements according to known methods, each element performing in combination the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 31, 
The method of claim 29, wherein the first information is associated with a position of the first CSI-RS resources, and wherein the second information is associated with a position of the second CSI-RS resources.
Etemad discloses that the first and second information are CSI-RS configurations, which are associated with the positions of CSI-RS resource elements in a RB. Etemad at col. 6 l. 62-col. 7 l. 11.
 Further as to claim 32, 
The method of claim 29, wherein the first control information and the second control information are received on a physical downlink control channel (PDCCH).
Etemad discloses that the first and second control information are received in a PDCCH. Etemad at col. 4 ll. 18-31.
As to claim 33, Etemad discloses:
A base station, the base station comprising: 
	Etemad discloses a method performed in an eNB in a wireless system for reporting CSI. Etemad at FIGS 1 and 5 and at col. 7 l. 63-col. 8 l. 4.
a transceiver; and a controller coupled with the transceiver and configured to: 
Etemad discloses that the eNB comprises a transceiver and controller. Etemad at FIG 1 and at col. 3 l. 55-col. 4 l. 2.
transmit, to a terminal, first information on first channel state information (CSI)-reference signal (RS) resources and second information on second CSI-RS resources via higher layer signaling: 
	Etemad discloses transmitting from an eNB first information as to a CSI-RS resource and second information as to another CSI-RS resource via higher layer signaling. CSI. Etemad at FIG 5 elements 504 and 505 and at col. 6 ll. 35-38, col. 8 ll. 5-21.
transmit, to the terminal, […] control information including information triggering at least one of the first CSI-RS resources to be used […] and […] including information indicating at least one of the second CSI-RS resources; 
	Etemad discloses transmitting control information including information indicating a first CSI-RS resource and a second CSI-RS resource. Etemad at FIG 3, col. 8 ll. 57-60 and at col. 6 ll. 12-23. Etemad discloses the indications are used to “trigger” measurement of the CSI-RS. Id.
transmit, to the terminal, downlink data based on the […] control information and the first information; 
	Etemad discloses transmitting downlink data from the eNB based on the control information. Etemad at col. 8 l. 61-col. 9 l. 20. Further, Etemad’s disclosure of receiving CSI-RS REs in the PRB based on the received information and indications meets the claim.  
and receive, from the terminal, CSI measured based on the at least one of the second CSI-RS resources indicated by the […] control information and the second information.
Etemad discloses the UE using the CSI based on at least the second resource of the control information for feedback purposes i.e. measuring channel state information. Etemad at col. 4 ll. 3-17.
Etemad fails to disclose that the control information is split into first and second control information. 
However, one of ordinary skill in the art the time of the invention would have found it obvious to split the control information into first and second control information. Such would have merely been an example of separating elements, a well-known rationale for obviousness. MPEP 2144.04(V)(C).
Further, while Etemad discloses using PDSCH RE mapping parameters to determine instantaneous rate matching (Etemad at col. 9 l. 62-col. 10 l. 9)   Etemad fails to disclose that the first CSI resource is used for rate matching.
TSG RAN discloses an analogous art, namely an LTE system utilizing CSI-RS measurement at a UE for channel feedback. TSG RAN at Sec. 1. TSG RAN further discloses that DCI may provision CSI-RS configurations for the UE such that one set of CSI resources may be utilized for rate matching. Id. at Sec. 2.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Etemad in such a manner. Etemad discloses rate matching as well as multiple groups of CSI-RS resources. TSG RAN discloses using a set of CSI resources for such rate matching. One of ordinary skill in the art would have found such to be an example of merely combining prior art elements according to known methods, each element performing in combination the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Further as to claim 35, 
The base station of claim 33, wherein the first information is associated with a position of the first CSI-RS resources, and wherein the second information is associated with a position of the second CSI-RS resources.
Etemad discloses that the first and second information are CSI-RS configurations, which are associated with the positions of CSI-RS resource elements in a RB. Etemad at col. 6 l. 62-col. 7 l. 11.
 Further as to claim 36, 
The base station of claim 33, wherein the first control information and the second control information are received on a physical downlink control channel (PDCCH).
Etemad discloses that the first and second control information are received in a PDCCH. Etemad at col. 4 ll. 18-31.



Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. in view of TSG RAN as applied to claim 21 above, and further in view of TS 36.213.
As to claim 22:
The method of claim 21, further comprising: transmitting, to the base station, uplink data based on the second control information, wherein the second CSI-RS resources correspond to a resource on which the second control information is received.
Etemad discloses transmitting to the eNB uplink data based on the control information i.e. CQI. Etemad at col. 4 ll. 32-41. However, Etemad does not specify that the CSI-RS resource corresponds to a resource on which the second control information is received.
	TS 36.213 discloses an analogous art, namely a method and system for reporting CSI by a UE in a wireless network by measuring and reporting CQI. TS 36.213 at Sec. 7.2.and Sec. 7.2.3. TS 36.213 discloses receiving configuration information on CSI-RS resources from higher layers. Id. at Sec. 7.2, 7.2.1, specifically at p. 53, and Sec. 7.2.5. TS 36.213 further discloses receiving control information including an indicator. Id. at Sec. 7.2.1, note the received “CSI request field” indicating the presence of CSI-RS in a given RB. Id. at Sec. 7.2.3, specifically p. 69. That is to say, the indicator indicates CSI resources in the same RB in which the indicator is received.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Etemad in view of TSG RAN in such a manner. Etemad discloses an LTE system, as does TSG RAN. TS 36.213 merely discloses how LTE systems operated at the time, specifically as to the aperiodic CSI disclosed in Etemad. At the very least, one of ordinary skill in the art would have found such to be an example of merely combining prior art elements according to known methods, each element performing in combination the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. in view of TSG RAN as applied to claim 25 above, and further in view of TS 36.213.
As to claim 26:
The method of claim 25, further comprising: receiving, from the terminal, uplink data based on the second control information, wherein the second CSI-RS resources correspond to a resource on which the second control information is transmitted
Etemad discloses transmitting to the eNB uplink data based on the control information i.e. CQI. Etemad at col. 4 ll. 32-41. However, Etemad does not specify that the CSI-RS resource corresponds to a resource on which the second control information is received.
	TS 36.213 discloses an analogous art, namely a method and system for reporting CSI by a UE in a wireless network by measuring and reporting CQI. TS 36.213 at Sec. 7.2.and Sec. 7.2.3. TS 36.213 discloses receiving configuration information on CSI-RS resources from higher layers. Id. at Sec. 7.2, 7.2.1, specifically at p. 53, and Sec. 7.2.5. TS 36.213 further discloses receiving control information including an indicator. Id. at Sec. 7.2.1, note the received “CSI request field” indicating the presence of CSI-RS in a given RB. Id. at Sec. 7.2.3, specifically p. 69. That is to say, the indicator indicates CSI resources in the same RB in which the indicator is received.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Etemad in view of TSG RAN in such a manner. Etemad discloses an LTE system, as does TSG RAN. TS 36.213 merely discloses how LTE systems operated at the time, specifically as to the aperiodic CSI disclosed in Etemad. At the very least, one of ordinary skill in the art would have found such to be an example of merely combining prior art elements according to known methods, each element performing in combination the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. in view of TSG RAN as applied to claim 29 above, and further in view of TS 36.213.
As to claim 30:
The method of claim 29, wherein the controller is further configured to transmit, to the base station, uplink data based on the second control information, wherein the second CSI-RS resources correspond to a resource on which the second control information is received.
Etemad discloses transmitting to the eNB uplink data based on the control information i.e. CQI. Etemad at col. 4 ll. 32-41. However, Etemad does not specify that the CSI-RS resource corresponds to a resource on which the second control information is received.
	TS 36.213 discloses an analogous art, namely a method and system for reporting CSI by a UE in a wireless network by measuring and reporting CQI. TS 36.213 at Sec. 7.2.and Sec. 7.2.3. TS 36.213 discloses receiving configuration information on CSI-RS resources from higher layers. Id. at Sec. 7.2, 7.2.1, specifically at p. 53, and Sec. 7.2.5. TS 36.213 further discloses receiving control information including an indicator. Id. at Sec. 7.2.1, note the received “CSI request field” indicating the presence of CSI-RS in a given RB. Id. at Sec. 7.2.3, specifically p. 69. That is to say, the indicator indicates CSI resources in the same RB in which the indicator is received.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Etemad in view of TSG RAN in such a manner. Etemad discloses an LTE system, as does TSG RAN. TS 36.213 merely discloses how LTE systems operated at the time, specifically as to the aperiodic CSI disclosed in Etemad. At the very least, one of ordinary skill in the art would have found such to be an example of merely combining prior art elements according to known methods, each element performing in combination the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Etemad et al. in view of TSG RAN as applied to claim 33 above, and further in view of TS 36.213.
As to claim 34:
The base station of claim 33, wherein the controller is further configured to receive, from the terminal, uplink data based on the second control information, wherein the second CSI-RS resources correspond to a resource on which the second control information is transmitted.
Etemad discloses transmitting to the eNB uplink data based on the control information i.e. CQI. Etemad at col. 4 ll. 32-41. However, Etemad does not specify that the CSI-RS resource corresponds to a resource on which the second control information is received.
	TS 36.213 discloses an analogous art, namely a method and system for reporting CSI by a UE in a wireless network by measuring and reporting CQI. TS 36.213 at Sec. 7.2.and Sec. 7.2.3. TS 36.213 discloses receiving configuration information on CSI-RS resources from higher layers. Id. at Sec. 7.2, 7.2.1, specifically at p. 53, and Sec. 7.2.5. TS 36.213 further discloses receiving control information including an indicator. Id. at Sec. 7.2.1, note the received “CSI request field” indicating the presence of CSI-RS in a given RB. Id. at Sec. 7.2.3, specifically p. 69. That is to say, the indicator indicates CSI resources in the same RB in which the indicator is received.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Etemad in view of TSG RAN in such a manner. Etemad discloses an LTE system, as does TSG RAN. TS 36.213 merely discloses how LTE systems operated at the time, specifically as to the aperiodic CSI disclosed in Etemad. At the very least, one of ordinary skill in the art would have found such to be an example of merely combining prior art elements according to known methods, each element performing in combination the same function as it does separately, with predictable results. MPEP 2143(I)(A), citing KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).


Response to Arguments
Patent Owner provides arguments in his Remarks of 7/11/2022.
	As to the previous rejection of claims under 35 USC 112(a) and 35 USC 251 (new matter) (pp. 16-17 of Remarks), the Examiner withdraws the rejection in light of the amendment and Patent Owner’s arguments.
	As to the rejections under 35 USC 102 (pp. 17-19 of Remarks), the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
Notably, here Patent Owner is arguing that the “triggering” of resources in e.g. claim 1 is for the resources to be used for rate matching. However, this feature is not claimed, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Patent Owner further argues that the TS 36.213 reference fails to disclose receiving data based on the CSI-RS information, however receiving CSI-RS REs for measuring CSI is receiving data as pointed out above in the rejection of e.g. claim 21.
As to the rejections under 35 USC 103 (pp. 20-22 of Remarks), the Examiner finds Patent Owner’s arguments not persuasive for the reasons set forth below.
Etemad discloses receiving first and second CSI-RS information as well as first and second CSI-RS indicators. Etemad also discloses that rate matching may be used in the context of mapping REs for scheduling the PDSCH. The TSG RAN reference discloses that CSI-RS configurations may be used for RE mapping as well as for rate matching. Thus the references are combinable. While Patent Owner argues that TSG RAN reference teaches that the resources are configured via RRC, the reference clearly states that the configurations used for rate matching are applied to do so via DCI format 2D. TSG RAN at Sec. 1 and 2. This DCI is not provisioned by Radio Resource Control layers.
Continuing, Patent Owner asserts that the TSG RAN reference does not disclose “receiving data based on the information (performing rate matching)”. Again Patent Owner here argues a feature not claimed, in that the data transmission/reception that is claimed is not specifically associated with the rate matching step. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Craver whose telephone number is (571) 272-7849.  The examiner can normally be reached on Monday - Friday 8:30-5:30 PT Pacific Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed,
/CHARLES R CRAVER/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/ERON J SORRELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        /MICHAEL FUELLING/Supervisory Patent Examiner, Art Unit 3992